





CREDIT SERVICES AGREEMENT
(Texas Online)
This Credit Services Agreement (this "Agreement") is made and entered into as of
September 29, 2017 by and between Redpoint Capital Asset Funding, LLC, a Texas
limited liability company ("Lender"), and RISE CREDIT SERVICE OF TEXAS, LLC a
Delaware limited liability company ("CAB").
WHEREAS, the parties desire to enter into this Agreement for the purpose of
setting forth the terms and conditions which will govern certain credit services
to be provided by CAB in connection with the arranging, administration and
servicing of Loans (as defined below).
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and CAB agree as follows:
1.Definitions. Except as may be explicitly stated otherwise herein, the
following terms shall have the following meanings ascribed to them below:


"Advertising Materials" means all materials and methods used by CAB in the
performance of its marketing and promotion obligations under this Agreement,
including, without limitation, brochures, letters, print advertisements,
Internet advertisements, television and radio communications and other
advertising, promotional and similar materials.
"Borrowers" mean those persons who are borrowers with respect to the Loans.
"CAB Program" means the credit services program of CAB for providing credit
services to Borrowers resident in the state of Texas, including issuing
guaranties on behalf of Borrowers to enhance their credit, and arranging Loans
between Lender and Borrowers pursuant to this Agreement and the Program
Guidelines.
"CSOA" means the Texas Credit Services Organizations Act set forth in Chapter
393 of the Texas Finance Code and any regulations promulgated thereunder, as the
same may be amended from time to time.
"GLBA" means the Gramm-Leach-Bliley Act of 1999, any successor federal statute
thereto and all rules and regulations promulgated thereunder, as any of the same
may be amended from time to time.
"Loan Program" means the lending program of Lender for the origination and
consummation of Loans pursuant to this Agreement.
"Loans" means consumer loans with an interest rate not to exceed 10% per annum,
made by Lender to Borrowers pursuant to this Agreement and the Program
Guidelines.
Materials" means the Advertising Materials and/or the Program Materials.
"Money Laundering and Anti-Terrorism Rules" means, without limitation, federal
states, rules, regulations and executive orders related to money laundering and
anti-terrorism, including, without limitation, the Bank Secrecy Act, the USA
PATRIOT Act of 2001, and rules and regulations promulgated by





--------------------------------------------------------------------------------





the United States Department of Treasury, the Office of Foreign Asset Control,
and each other federal agency or office.
"Program Guidelines" means those guidelines established pursuant to Section 7
below for the administration of the CAB Program and the Loan Program.
"Program Materials" means all promissory notes, documents, and materials and
methods used in connection with the performance of the parties’ obligations
under this Agreement, including without limitation, applications, disclosures
and agreements required by the Rules, promissory notes, privacy policies,
collection materials and the like, but excluding Advertising Materials.
"Proprietary Rights" means any copyright, patent, trademark, proprietary
information or trade secret owned by a party hereto.
"Red Flag Rules" means the identity theft provisions in the federal Fair Credit
Reporting Act and the Federal Trade Commission’s identity theft rules set forth
in 16 C.F.R. Part 681, as each of the same may be amended from time to time.
"Regulatory Authority" means any local, state, or federal regulatory authority
having jurisdiction or exercising regulatory or similar oversight with respect
to Lender, CAB, or Third Party Service Providers (except that nothing herein
shall be deemed to constitute an acknowledgement by any party hereto that any
Regulatory Authority has jurisdiction or exercises regulatory or similar
oversight with respect to the Loans, the CAB Program and/or the Loan Program or
any party hereto with respect to the performance of their respective obligations
hereunder).
"Rules" means all local, state, and federal statutes, regulations, or ordinances
applicable to the acts of Lender, CAB, or a Third Party Service Provider as they
relate to the CAB Program and/or the Loan Program; any order, decision,
injunction, or similar pronouncement of any court, tribunal, or arbitration
panel issued with respect to Lender, CAB, or a Third Party Service Provider in
connection with this Agreement, the CAB Program and/or the Loan Program; and any
regulations, policy statements, and any similar pronouncement of a Regulatory
Authority applicable to the acts of Lender, CAB, or a Third Party Service
Provider as they relate to this Agreement or the CAB Program and/or the Loan
Program, if any.
"Third Party Service Provider" means any contractor or service provider directly
or indirectly retained by Lender or CAB, who provides or renders services in
connection with the CAB Program and/or the Loan Program.
Other terms defined herein have the meanings so given to them. Each reference in
this Agreement to a definition is a reference to a definition contained in this
Agreement, unless the context expressly provides otherwise. Whenever the context
requires, references in this Agreement to the singular number shall include the
plural, and the plural number shall include the singular. Words denoting gender
shall include the masculine, feminine and neuter.
2.General Description of the CAB Program and the Loan Program.
a.CAB Program. The parties agree that CAB’s responsibility under the CAB Program
shall be to act as a "credit access business" on behalf of consumers in
accordance with the "CSOA"), and as such CAB shall have the right to charge a
Borrower a fee (a "CAB Fee") for arranging a Loan on behalf of such Borrower.
CAB shall not share with Lender, and Lender shall not accept, any portion of any
CAB Fee obtained from a Borrower. The credit services CAB provides to each
Borrower shall be governed by a credit services disclosure statement (each a
"CAB Disclosure Statement"), a credit services contract between CAB





--------------------------------------------------------------------------------





and each Borrower (each a "CAB Contract"), and a notice of cancellation to be
provided by CAB to each Borrower that may be executed and delivered by each
Borrower to CAB (each a "CAB Notice of Cancellation"). CAB, in CAB’s sole
discretion, shall be solely responsible for determining the amount of the CAB
Fee, the disclosures set forth in the CAB Disclosure Statement, the terms and
conditions of each CAB Contract, the disclosures contained in the CAB Notice of
Cancellation and whether or not it is appropriate to offer any particular
consumer the opportunity to apply for a Loan. Nothing herein shall be deemed to
commit CAB to arrange any particular level or number of applicants for Loans,
and CAB makes no representation as to the number of Loan applications CAB will
submit to Lender on behalf of prospective Borrowers. Furthermore, nothing herein
shall be deemed to require CAB to submit to Lender the application of any
prospective Borrower to whom CAB has determined not to provide credit services.
b.Loan Program. The parties agree that the Loan Program shall consist of the
origination, funding, and collection of Loans, from time to time in accordance
with the Program Guidelines, to Borrowers who are residents of the State of
Texas. The parties agree that Lender shall have sole responsibility for
establishing credit and underwriting criteria for the Loans, making the
decisions as to whether or not to make Loans to prospective Borrowers, funding
the Loans, and managing the Loan Program in accordance with Lender’s express
obligations under this Agreement and the Program Guidelines. Nothing herein
shall be deemed to commit Lender to originate or fund any particular level or
number of Loans, and Lender makes no representation as to the amount of funding
it will be able to raise for the Loans.
c.CAB and Lender intend to comply with all applicable Rules and to operate
independently of each other in their respective capacities as a credit services
organization and a lender.
d.The parties shall endeavor to begin the CAB Program and the Loan Program and
commence making the Loans hereunder as soon as practical.
3.Duties and Responsibilities of Lender. Lender shall perform and discharge the
following duties and responsibilities:
a.Develop (and from time to time as it determines appropriate, modify) credit
and underwriting criteria determined by Lender, in Lender’s sole discretion, to
be reasonable and prudent for the Loan Program and the Loans.
b.Make a determination, in Lender’s sole discretion, as to whether or not to
extend a Loan to a prospective Borrower (which determination shall be made on a
case by case basis pursuant to scoring systems or other criteria or models
established by Lender).
c.Extend credit to Borrowers in the form of Loans and fund the Loans.
d.Disburse the proceeds of Loans to Borrowers.
e.Manage the Loan Program and the portfolio of Loans in accordance with Lender’s
express obligations under this Agreement and under the Program Guidelines using
commercially reasonable standards of care, skill and attention.
f.Generate or cause CAB to generate on behalf of Lender all adverse action
notices and other communications that may be required under the Rules to persons
who Lender declines for a loan.
4.Duties and Responsibilities of CAB. CAB shall perform certain arranging
functions and credit services in connection with this Agreement under the Loan
Program and shall act as the servicer for the Loans, as provided in this
Agreement and in the Program Guidelines, and CAB hereby agrees to perform and
discharge the following duties and responsibilities at its own cost and expense:
a.Market and promote the Loans and solicit potential Borrowers in the manner set
out in Section 8 below.
b.Post a conspicuous notice on CAB’s website that identifies Lender as the
lender of the Loans and provide such other information as Lender and CAB may
mutually agree from time to time, with each party acting in good faith and in a
commercially reasonable manner.
c.Provide certain disclosures and agreements to each Borrower, including a CAB
Disclosure Statement, a CAB Contract and a CAB Notice of Cancellation in the
manner described in the Program Guidelines.





--------------------------------------------------------------------------------





d.Oversee the application process for Loans, solicit applications, and assist
potential Borrowers in completing applications.
e.Review and confirm the identities of prospective Borrowers and comply in all
respects with applicable federal and state customer identification and "know
your customer" laws and regulations, including, without limitation, the Money
Laundering and Anti-Terrorism Rules.
f.Transmit Loan applications to Lender in accordance with the Program
Guidelines.
g.Generate adverse action notices and other communications that may be required
under the Rules to persons who CAB declines to provide credit services.
h.Assist Lender in disbursing Loan proceeds to Borrowers.
i.As part of its credit services, assist Borrowers in remitting payments under
Loans to Lender, which payments shall be forwarded to Lender in the manner
specified in Section 6 below. The funds from these payments shall belong to and
be held in trust for Lender or the recipient designated by Lender. Any payment
on a Loan received in care of CAB shall be binding upon Lender with respect to
the applicable Borrower.
j.Reflect all Loan transactions and track Loan balances on an MIS and accounting
system to be maintained by CAB pursuant to the requirements of Section 11 below.
k.Comply with all licensing, bonding and other requirements of the CSOA, all
requirements of Chapter 392 of the Texas Finance Code, and any regulations
promulgated thereunder, and with state and federal laws and regulations.
l.Comply with all record-keeping rules and requirements of Texas law concerning
Borrowers’ information.
m.Perform credit bureau reporting on behalf of Lender, during such time as the
lender is the owner of a Loan.
5.Guaranty. Pursuant to each CAB Contract, and regardless of whether the CAB
Contract is cancelled, CAB agrees to, and hereby does, unconditionally guaranty,
on behalf of the Borrower, and for the benefit of Lender, the prompt payment of
all amounts due under each Loan to Lender as set forth in the Guaranty Agreement
between CAB and Lender.
6.Settlement. The parties agree to settle all amounts due from one party to the
other pursuant to this Agreement on a weekly basis. Any payment due from one
party to the other under this Agreement shall be made by an automatic
clearinghouse transfer with next day settlement on the business day immediately
succeeding the transaction date. The settlement, payment and assignment
obligations of the parties under this Agreement and the Program Guidelines shall
survive the termination of this Agreement and will remain in effect as long as
any Loans remain unpaid or any party owes any amount to the other party under
this Section 6. Lender acknowledges and agrees that if it issues its draft to a
Borrower for the disbursement of Loan proceeds to that Borrower and CAB then
honors that draft, the amount of the draft shall be considered due and owing
from Lender to CAB on the date that CAB honors the draft. Pursuant to the
requirements of Section 11 below, CAB shall capture and record all relevant data
concerning any Loan transaction and prepare appropriate reports and summaries as
may be necessary to effect settlement hereunder, facilitate the review and
analysis of all Loan activity, and permit Lender to reflect such Loan
transactions on its books and records. Except as may otherwise be agreed to in
writing by CAB and Lender, in the event of any default by either party of its
payment obligations under this Agreement, the non-defaulting party shall have
the right, but not the obligation, to offset against its outstanding payment
obligations owing to the defaulting party an amount equal to the amount of the
defaulting party’s outstanding payment obligations owing to the non-defaulting
party.
7.    Program Guidelines. Lender and CAB will mutually agree upon the Program
Guidelines in writing and will comply with such Program Guidelines, as the same
may be amended from time to time by written agreement of the parties. The
parties may modify the then current Program Guidelines only by means of a
written agreement signed by duly authorized representatives of both parties.
Both parties agree to act in good faith and in a commercially reasonable manner
in connection with the establishment and modification,





--------------------------------------------------------------------------------





if any, of the Program Guidelines. The parties agree to perform their duties and
responsibilities under this Agreement in accordance with the provisions of the
Program Guidelines, as they may be modified from time to time.
8.    Program Materials; Advertising Materials; Trade Names and Trademarks. The
parties shall each be responsible for preparing their own respective Program
Materials; provided, however, prior to the use of any Program Materials prepared
by one party, the other party shall be entitled to review such Program Materials
in the manner described below. Each party agrees that it will not use any
Program Materials unless such Program Materials have been reviewed in advance by
the other party hereto. CAB shall be responsible for the development of proposed
Advertising Materials concerning advertising and marketing of Loans and
solicitation of potential Borrowers. All Advertising Materials shall comply with
the Rules. The form and content of all Advertising Materials shall be subject to
the prior review of Lender in the manner described below. The nature of the
Advertising Materials, the scope of their dissemination, and the total
expenditures to be made on Advertising Materials for the CAB Program shall be
determined by CAB in its reasonable discretion, and CAB shall pay all expenses
concerning the production, use, and dissemination of Advertising Materials.
Notwithstanding anything herein to the contrary, each party agrees that it will
respond in writing to any request from the other party for review of any
Advertising Materials or Program Materials within five (5) business days
following such other party’s receipt of such Materials and any such Materials
shall be deemed without objection by such other party upon the earlier to occur
of (a) the actual notification of review without objection of such Materials, or
(b) upon the expiration of the above-described five (5) business day period if
the party whose review is being sought fails to timely respond within such five
(5) business day period. If either party objects to any proposed Program
Materials or Advertising Materials within the required time frame, such party
will detail its reasons for such disapproval in such party’s written objection
notice to the other party and the parties will use reasonable commercial efforts
to address any such objections. Either party hereto may at any time retract or
modify any notice previously given by it with respect to any Program Materials
or Advertising Materials if such action is necessary in order to remain in
compliance with the Rules; provided, however, no party shall retract or modify a
notice if there has been no intervening change in the Rules which would require
such retraction or modification. Lender and CAB each acknowledge that Program
Materials or Advertising Materials may contain trade names, trademarks, or
service marks of the other party, and each party shall have no authority to use
any such names or marks of the other party separate and apart from their use in
the Program Materials or Advertising Materials. The parties shall use Program
Materials and Advertising Materials only for the purpose of implementing the
provisions of this Agreement and shall not use Program Materials or Advertising
Materials in any manner that would violate the Rules or any provision of the
Program Guidelines.
9.    Loan Terms and Charges; CAB Terms and Fees. All lender underwriting
criteria, Loan terms and all interest, fees, and other charges associated with
the Loans, exclusive of any CAB Fees, and shall be established by Lender. Lender
shall have the right to modify any underwriting criteria, Loan term, interest
rate, fee, or other charge (exclusive of any CAB Fees), from time to time, at
its discretion, including, without limitation, if Lender reasonably determines
that any such modification is necessary in order to remain in compliance with
the Rules. The CAB underwriting criteria, terms and conditions of the CAB
Disclosure Statements, the CAB Contracts, the CAB Notices of Cancellation and
the amount of any CAB Fees shall be established by CAB, and shall comply with
the Rules. CAB shall have the right to modify any CAB Disclosure Statements, CAB
Contracts, CAB Notices of Cancellation and the amount of any CAB Fees, from time
to time, at its discretion, including, without limitation, if CAB reasonably
determines that such modification is necessary in order to remain in compliance
with the Rules. In the event either party hereto becomes aware that any
underwriting criteria, Loan terms, interest, fee or other charge associated with
any Loan, any terms and conditions of the CAB Disclosure Statements, the CAB
Contracts, the CAB Notices of Cancellation, CAB's activities as a third party
debt collector in the event Loans are assigned to CAB upon default, or the





--------------------------------------------------------------------------------





amount of any CAB Fee is not in compliance with any Rule, the party becoming
aware of the same shall notify the other party of such non-compliance and each
party hereto agrees to cooperate in good faith with each other, and to
diligently take commercially reasonable steps, as may be necessary in order to
promptly correct any such non-compliance.
10.    Third Party Service Providers. The parties will provide the other party
any reasonably requested information regarding any Third Party Service Provider
who such party retains, directly or indirectly, to assist it in performing its
duties hereunder or to otherwise participate in the CAB Program and/or the Loan
Program. All such Third Party Service Providers must obtain any and all licenses
and registrations required under applicable Texas or federal law to perform its
duties hereunder or to otherwise participate in the CAB Program and/or the Loan
Program. Each party reserves the right to require the other party to terminate
the services of any Third Party Service Provider to whom such party reasonably
objects. A party may condition its willingness to permit a Third Party Service
Provider upon obtaining a written commitment from such Third Party Service
Provider to comply with the terms of this Agreement and the Program Guidelines,
to submit to audits and inspections by either party hereto, and to indemnify the
parties hereto upon such terms and conditions as the parties hereto may
reasonably require. CAB shall be responsible for supervising any Third Party
Service Providers retained by CAB and shall be responsible for any failures of
such Third Party Service Providers to comply with this Agreement and applicable
law. Lender shall be responsible for supervising any Third Party Service
Providers retained by Lender and shall be responsible for any failures of such
Third Party Service Providers to comply with this Agreement and applicable law.
11.    MIS and Accounting System. CAB agrees to develop and maintain, at its
sole cost and expense, a comprehensive MIS and accounting system to accurately
and immediately reflect all Loan transactions and track all Loan balances and
which will satisfy the information requirements of CAB, Lender, Processor (if
applicable) and Regulatory Authorities having jurisdiction over the CAB Program
and/or the Loan Program, if any, and a telecommunications link by which Lender
can access such system. CAB shall provide Lender on a periodic basis with an
electronic file with data concerning all Loans originated hereunder to assist
Lender in incorporating such information into its internal accounting, record
keeping, and audit systems, in form and substance as may be mutually agreed to
by parties from time to time. Upon termination of this Agreement for any reason
CAB shall continue to provide the accounting and MIS functions described herein
for the Loans for the benefit of Lender and maintain the MIS and accounting
system described herein for such purpose for up to one (1) year following
termination of this Agreement, or until all Loans are paid in full, whichever is
later.
12.    CAB’s Representations and Warranties. CAB makes the following warranties
and representations to Lender, all of which shall survive the execution and
termination of this Agreement for any reason:
a.This Agreement is valid, binding and enforceable against CAB in accordance
with its terms, and CAB has received all necessary limited liability company
approvals to enter into this Agreement and to perform its obligations hereunder.
Except for CAB’s bond and license described below, and any third party debt
collector surety bond required by Chapter 392 of the Texas Finance Code, CAB is
not required to obtain the approval of, or be licensed by, any Regulatory
Authority to lawfully perform its obligations hereunder.
b.CAB is a limited liability company, duly formed, validly existing, and in full
force and effect under the laws of the State of Delaware and is authorized,
registered, and licensed to do business in Texas and in each other state in
which the nature of its activities makes such authorization, registration, or
licensing necessary or required. CAB is licensed and bonded as required for
credit access businesses under the CSOA and will remain so licensed and bonded
throughout the term of this Agreement.





--------------------------------------------------------------------------------





c.CAB has the full organizational power and authority to execute and deliver
this Agreement and perform all of its obligations hereunder.
d.The provisions of this Agreement and the performance of each of CAB’s
obligations hereunder do not conflict with CAB’s Articles of Organization,
Operating Agreement, or any agreement, contract, lease, or obligation to which
CAB is a party or by which CAB is bound.
e.All of the members of CAB have approved the terms and conditions of this
Agreement and have determined that entering into this Agreement is in the best
interests of CAB.
f.This Agreement, the Program Guidelines and the provisions of each of them
comply with and are enforceable under the Rules, and the operation of each of
the CAB Program and the Loan Program in accordance with this Agreement and the
Program Guidelines will not violate any of the Rules.
g.    Neither CAB nor any principal thereof has been or is the subject of any of
the following:
i.Criminal conviction (other than misdemeanor traffic offenses);
ii.IRS lien;
iii.Enforcement agreement, memorandum of understanding, cease and desist order,
administrative penalty, or similar agreement concerning lending matters;
iv.Administrative or enforcement proceeding or material investigation commenced
by the Securities Exchange Commission, state securities regulatory authority,
Federal Trade Commission, or any other state or federal Regulatory Authority
(excluding routine examinations conducted by a Regulatory Authority and
excluding communications received in the ordinary course of business from any
Regulatory Authority such as communications concerning consumer complaints or
communications related to immaterial issues); or
v.Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
CAB or any principal thereof.
For purposes of this Section 12(g) the term "principal" of CAB shall include (i)
any person directly or indirectly owning a ten percent or more equity interest
of CAB, (ii) any officer, member or director of CAB and (iii) any other person
having the power or authority to control CAB’s business.
13.    Lender’s Representations and Warranties. Lender makes the following
warranties and representations to CAB, all of which shall survive the execution
and termination of this Agreement for any reason:
a.    This Agreement is valid, binding and enforceable against Lender in
accordance with its terms and Lender has received all necessary organizational
approvals to enter into this Agreement and to perform its obligations hereunder.
b.    Lender is a limited liability company duly formed, validly existing, and
in full force and effect under the laws of the State of Texas and is authorized
and registered to do business in Texas and in each other state in which the
nature of its activities makes such authorization or registration necessary or
required.
c.    Lender is not affiliated with CAB or any affiliate of CAB.
d.    Lender has the full organizational power and authority to execute and
deliver this Agreement and perform all of its obligations hereunder.
e.    The provisions of this Agreement and the performance of each of Lender's
obligations hereunder do not conflict with Lender's Articles of Organization,
Operating Agreement, or any agreement, contract, lease, or obligation to which
Lender is a party or by which Lender is bound.





--------------------------------------------------------------------------------





f.    Neither Lender nor any principal thereof has been or is the subject of any
of the following:
i.    Criminal conviction (other than misdemeanor traffic offenses);
ii.    IRS lien;
iii.    Enforcement agreement, memorandum of understanding, cease and desist
order, administrative penalty, or similar agreement concerning lending matters;
iv.    Administrative or enforcement proceeding or material investigation
commenced by the Securities Exchange Commission, state securities regulatory
authority, Federal Trade Commission, or any other state or federal Regulatory
Authority (excluding routine examinations conducted by a Regulatory Authority
and excluding communications received in the ordinary course of business from
any Regulatory Authority such as communications concerning consumer complaints
or communications related to immaterial issues); or
v.    Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
Lender or any principal thereof.
For purposes of this Section 13(f) the term "principal" of Lender shall include
(i) any person directly or indirectly owning a ten percent or more equity
interest of Lender, (ii) any officer, member or director of Lender and (iii) any
other person having the power or authority to control Lender’s business.
14.    Ownership of Customer Information. Each party shall take all steps
necessary and appropriate to maintain the confidentiality of Loan applicant and
Borrower names, addresses, and telephone numbers and all account and other
"nonpublic personal information" (as used in and defined by the GLBA), including
payment information, regarding Borrowers and Loan applicants who have been
declined and all records, data, and information pertaining to the foregoing
(collectively, "Customer Information"). Lender and CAB jointly and severally
shall own all Customer Information; provided, however, that neither party hereto
will use any of such Customer Information except to the extent permitted by the
privacy policies of each of CAB and Lender. Notwithstanding the foregoing,
without the need for obtaining Lender’s consent, CAB shall be free to use
Customer Information for purposes of marketing, offering, selling, arranging,
underwriting and providing other products and services, including, without
limitation, other loan products and services that may be offered to consumers by
CAB, any Third Party Service Provider of CAB or any other lenders through the
distribution channels of CAB and any Third Party Service Provider of CAB,
provided that, in all cases, however, any use by CAB of any such Customer
Information shall comply with (i) all applicable Rules, (ii) the requirements of
the Program Guidelines, and (iii) the above-described privacy policies of both
CAB and Lender and in the event any such Customer Information is used in
connection with marketing, offering, selling, arranging, underwriting or
providing loans made by any party other than CAB, Lender agrees that such other
lender may jointly own such Customer Information with CAB and Lender, so long as
such other lender has a privacy policy no less restrictive than Lender’s privacy
policy described in the Program Guidelines and agrees in writing to comply with
such privacy policy and the privacy policies of CAB and Lender. In addition,
notwithstanding that Lender has an ownership interest in the Customer
Information, Lender agrees that it will not use the Customer Information to
market any other products or services to the Borrowers or to Loan applicants who
have been declined without the prior written consent of CAB; provided that
nothing herein shall prevent Lender from making a loan to one or more Customers
whose loan applications are processed and approved independently through
Lender’s business arrangements with other credit services organizations. Without
limiting the foregoing, each of CAB and Lender shall adopt and maintain
reasonable procedures relating to administrative, technical, and physical
safeguards to: (a) ensure the security and





--------------------------------------------------------------------------------





confidentiality of any Customer Information that such party receives; (b)
protect against any anticipated threats or hazards to the security or integrity
of any Customer Information that such party receives; (c) protect against the
unauthorized access to or use of any Customer Information that such party has in
its possession which could result in substantial harm or inconvenience to any
Borrower or Loan applicant; (d) ensure the proper disposal of any Customer
Information that such party has in its possession; and (e) utilize a safeguards
program that is compliant with 16 C.F.R. Part 314. Notwithstanding anything
herein to the contrary, CAB shall be the sole owner of all CAB Disclosure
Statements and all CAB Contracts and any information contained therein. The
rights and obligations of the parties under this Section 14 shall indefinitely
survive the termination of this Agreement.
15.    Term. The term of this Agreement shall be for a period of one (1) year
commencing as of the date hereof; provided, however, that either party hereto
may terminate this Agreement prior to the expiration of its term pursuant to the
provisions of this Section 15 and Section 16 below. This Agreement shall be
renewed automatically for successive one-year terms unless the party not wishing
to renew provides the other party with sixty (60) days advance written notice of
non-renewal. Each party hereto shall have the right to terminate this Agreement
immediately upon written notice to the other party hereto, if (i) the
terminating party determines in its reasonable discretion that the activities of
the parties under this Agreement or the CAB Program and/or the Loan Program
contravene, conflict with, are prohibited by, are improper under or are not
permitted under any of the Rules; (ii) any Regulatory Authority having
jurisdiction over the CAB Program and/or the Loan Program, CAB or Lender
requires the terminating party to terminate this Agreement; (iii) the
terminating party determines in its reasonable discretion that continued
operation of the CAB Program and/or the Loan Program may materially adversely
affect the ongoing operations of the terminating party or those of the
terminating party’s affiliates; and in the event of a termination of this
Agreement pursuant to this clause (iv), the terminating party shall provide the
other party hereto with a written explanation of the basis for such termination,
or (v) the terminating party determines in its reasonable discretion that
continued operation of the CAB Program and/or the Loan Program may materially
adversely affect the relationship between the terminating party or any of its
affiliates and any Regulatory Authority having jurisdiction over any of them.
In addition, if Lender modifies any Loan term, interest rate, fee, or other
charge, or if Lender materially modifies any underwriting criteria for the
Loans, CAB may terminate this Agreement upon thirty (30) days prior written
notice to Lender if CAB determines in its reasonable discretion that such
modification by Lender would render it economically infeasible for CAB to
continue to perform its duties and responsibilities hereunder or that such
modification would cause any aspect of the CAB Program and/or the Loan Program
to be in violation of any Rule.
Notwithstanding termination of this Agreement, the parties’ obligations with
respect to outstanding Loans shall remain in effect for so long as such Loans
remain outstanding.
16.    Termination Upon Default.
a.    Either party hereto shall have the right to terminate this Agreement upon
occurrence of one or more of the following events:
i.    failure by the other party to observe or perform that party’s obligations
to the other hereunder or to comply with any provision of this Agreement, so
long as the failure or nonperformance is not due to the actions of the
terminating party;
ii.    in the event any financial information, representation, warranty,
statement or certificate furnished to either party by the other party in
connection with this Agreement, or any separate





--------------------------------------------------------------------------------





material statement or document delivered or to be delivered hereunder by either
party hereto to the other party, is materially false, misleading, or inaccurate
as of the date made or delivered;
iii.    in the event a party hereto (or an affiliate of such party) defaults
under any other agreement executed between the parties hereto (and/or any of
their respective affiliates) and such default continues beyond any applicable
notice and cure period provided for such default under such other agreement; or
iv.    without cause with 90 days prior written notice to the other party.
b.    The Agreement may be terminated pursuant to Section 16(a)(i) above only if
the default continues for a period of thirty (30) days after the defaulting
party receives written notice from the other party specifying the default in the
case of a non-monetary default, or ten (10) days after the default in the case
of a failure to pay any amount when due hereunder.
c.    In addition to any other right to terminate this Agreement, a party may
terminate this Agreement if the other party hereto, or such other party’s
principals (as defined in Section 12 or Section 13 above, as the case may be) is
the subject of any of the following or if any of the following occurs with
respect to such other party or such other party’s principals: insolvency,
inability to pay its debts as they become due, the filing of a voluntary
bankruptcy petition, the filing of an involuntary bankruptcy petition which is
not dismissed within thirty (30) days after filing thereof, dissolution or
termination of its existence as a going concern, or the appointment of a
receiver for any part of its property.
17.    Indemnification.
a.    CAB’s Indemnification Obligations.
i.    Except to the extent of Damages (as defined in Section 17(d)) expressly
excluded under this Agreement, CAB hereby agrees to defend, indemnify and hold
harmless, Lender and its affiliates, and their respective directors, officers,
employees, shareholders, members, lenders, partners, attorneys and agents
(herein, the "Lender Indemnified Parties"), from and against any and all Damages
suffered or incurred by the Lender Indemnified Parties (or any of them) relating
to, accruing or arising or alleged to have accrued or arisen in whole or in part
out of or in consequence of any and all of the following: (A) any actual or
alleged injury (physical or otherwise) to any actual or prospective Borrower, to
any actual or prospective customer of CAB, or to any employee of CAB actually or
allegedly caused in whole or in part by CAB or any CAB Indemnified Party (as
defined in Section 17(b)(i)); (B) any act or omission (whether one or more) of
CAB or its employees, agents or representatives related to this Agreement, the
Program Guidelines, the CAB Program or the Loan Program; (C) any act or omission
(whether one or more) of any Third Party Service Provider retained by CAB in
connection with this Agreement, the Program Guidelines, the CAB Program or the
Loan Program; (D) the inaccuracy of any warranty or representation made by any
Third Party Service Provider retained by CAB in connection with this Agreement,
the Program Guidelines, the CAB Program or the Loan Program; (E) the breach of
any obligation owed by any Third Party Service Provider retained by CAB in
connection with this Agreement, the Program Guidelines, the CAB Program or the
Loan Program; (F) any breach by CAB (or its employees, agents or
representatives) of its obligations under or related to this Agreement, the
Program Guidelines, the CAB Program or the Loan Program; (G) any other claim,
allegation or investigation asserted by or on behalf of a Borrower, a
prospective Borrower or a Regulatory Authority with respect to the Loans or the
activities, practices, and/or procedures of the parties actually or allegedly
caused in whole or in part by CAB or any CAB Indemnified Party (as defined in
Section 17(b)(i)); (H) any examination or audit of CAB





--------------------------------------------------------------------------------





conducted by a Regulatory Authority, as provided in Section 21, resulting in a
finding or issue that is not the result of Lender’s actions; (I) any burglary,
robbery, fraud or theft at any of CAB’s locations or on any of CAB’s premises;
and (J) any marketing or administration of the Loans by persons other than
Lender and its employees (including loss, theft or misuse of Loan proceeds, Loan
payments and drafts and instruments issued or received in connection therewith).
ii.    The obligations of CAB to defend, indemnify and hold harmless Lender and
the Lender Indemnified Parties under this Section 17(a) shall not extend to
Damages suffered by any of them directly or indirectly related to, resulting
from or arising out of any of the following: (A) burglary, robbery, fraud or
theft from or at any premises of the Lender, (B) the marketing or administration
of the Loans by any person other than CAB, its employees or any Third Party
Service Provider engaged by it; (C) Lender’s alleged or actual violation of
federal or state securities laws or laws pertaining to the formation,
organization and operation of entities; (D) claims brought by the employees or
shareholders of any Lender Indemnified Party; (E) a decline in the value of the
ownership interests of Lender, its partners and affiliates; (F) adverse
publicity or customer relations problems encountered or suffered by any Lender
Indemnified Party unrelated to the Loan Program or the CAB Program; (G) the loss
of non-Loan related business, or profits related thereto; (H) lost management
time related to attending hearings and meetings with respect to matters which
are the subject of indemnification under this Section 17; (I) any Lender Breach
(hereinafter defined); or (J) the fraud or willful misconduct of Lender. The
term "Lender Breach" shall mean the breach by Lender of any of its obligations
expressly set forth herein.
CAB’s indemnification obligations under this Section 17(a) shall include the
payment of all costs of defense, if any, including without limitation, all
reasonable and necessary attorney’s fees, court costs, accounting fees, class
action costs and expert fees, subject to CAB’s reimbursement rights under
Section 17(c). Except as otherwise provided in this Section 17, the obligations
of CAB to defend, indemnify and/or hold the Lender Indemnified Parties harmless
under this Section 17 shall extend without limitation to the payment of all
costs of defense for the actual or alleged omissions, negligence, gross
negligence, and intentional acts of Lender, including Lender’s sole or
concurrent negligence. It is contemplated that CAB’s defense obligations under
this Section 17(a) may be, but shall not necessarily be, broader than its
indemnification obligations hereunder.
b.    Lender’s Indemnification Obligations.
i.    Except to the extent of Damages expressly excluded under this Agreement or
Damages for which CAB otherwise is obligated to defend, indemnify and/or hold
harmless the Lender Indemnified Parties as set forth above, Lender hereby agrees
to defend, indemnify and hold harmless, CAB and its members and affiliates, and
their respective directors, officers, employees, shareholders, members, lenders,
partners, attorneys and agents (herein, the "CAB Indemnified Parties"), from and
against any and all Damages suffered or incurred by the CAB Indemnified Parties
(or any of them) relating to, accruing or arising or alleged to have accrued or
arisen in whole or in part out of or in consequence of any and all of the
following: (A) any Lender Breach or the inaccuracy of any warranty or
representation of Lender set forth in this Agreement; (B) the willful act or
omission of Lender or its employees, agents or representatives; (C) any act or
omission (whether one or more) of any Third Party Service Provider retained by
Lender; (D) the inaccuracy of any warranty or representation made for the
benefit of CAB by any Third Party Service Provider retained by Lender; (E) the
breach of any obligation owed to CAB by any Third Party Service Provider
retained by Lender; (F) any examination or audit of Lender conducted by a
Regulatory Authority, as provided in Section 21, resulting in a finding or issue
that is not the result of CAB’s actions; and (G) any burglary, robbery or theft
by Lender or any of its affiliates (or any of their respective employees).





--------------------------------------------------------------------------------





ii.    Nothing herein shall be construed to require Lender to indemnify, defend
or hold harmless the CAB Indemnified Parties (or any of them) for Damages
suffered by any of them directly or indirectly related to, resulting from or
arising out of any of the following: (A) any breach by CAB of its
representations, warranties, covenants or obligations under this Agreement; (B)
the breach of any obligation of a Third Party Service Provider retained by CAB;
(C) the negligence or willful misconduct of CAB; any CAB Indemnified Party or
any Third Party Service Provider retained by CAB; (D) burglary, robbery, fraud
or theft at or from any premises of the CAB or any CAB Indemnified Party; (E)
marketing or administration of the Loans by persons other than Lender or its
employees; (F) any claim, investigation or allegation made by any regulatory or
governmental authority or agency arising from or relating to the activities of
CAB; (G) any claim that any CAB Indemnified Party allegedly or actually violated
any federal or state securities laws or laws related to the formation,
organization and operation of entities; (H) a decline in the value of the
ownership interests of any CAB Indemnified Party; (I) any claims brought by any
owner or employee of any CAB Indemnified Party; (J) adverse publicity or
customer relations problems suffered by any CAB Indemnified Party; (K) the loss
of non-Loan related business, or profits related thereto by any CAB Indemnified
Party; (L) non-monetary sanctions imposed by any court or Regulatory Authority;
and (M) lost management time related to attending hearings and meetings with
respect to matters which are the subject of indemnification under this Section
17.
iii.    Lender’s indemnification obligations under this Section 17(b) shall
include the payment of all costs of defense, if any, including without
limitation, all reasonable and necessary attorney’s fees, court costs,
accounting fees, class action costs and expert fees, subject to Lender’s
reimbursement rights under Section 17(c).
c.    Obligation to Refund Advanced Damages. In the event that either party
hereto reimburses the other party hereto for Damages pursuant to the
indemnification provisions of this Section 17, in advance of the final
disposition of the underlying claim, and if it is ultimately determined by
settlement or pursuant to the dispute resolution provisions hereof that such
Damages directly arose out of an occurrence that did not require such
indemnification under Section 17(a) or Section 17(b), as applicable, then the
reimbursed party agrees to repay to the other party any such Damages for which
it received advanced reimbursement to which it was not entitled hereunder. All
Damages required to be repaid under this Section 17(c) shall be repaid within 5
business days following the above-described ultimate determination.
d.    Additional Definitions. The Lender Indemnified Parties and the CAB
Indemnified Parties sometimes are referred to herein as the "Indemnified
Parties" or individually as an "Indemnified Party," and "Indemnifying Party" may
refer to CAB or Lender, in their capacities as indemnitors hereunder. "Damages"
means any and all claims, demands, liabilities, losses, penalties, fines,
judgments, damages, settlements, out-of-pocket costs, and expenses (including,
without limitation, legal fees, court costs, accounting fees, disbursements and
class action costs).
e.    Notice. An Indemnified Party promptly shall notify the Indemnifying Party,
in writing, of any suit or threat of suit of which that party becomes aware
which may give rise to a right to indemnification under this Agreement (but in
any event within 30 days of the discovery of such claim), and any Indemnified
Party seeking indemnification hereunder promptly shall notify the Indemnifying
Party, in writing, of any indemnified loss; provided, however, that the failure
of an Indemnified Party alleging a right of indemnity hereunder to provide
prompt notice to the Indemnifying Party shall relieve the Indemnifying Party of
its obligations hereunder only if and to the extent that the Indemnifying Party
can prove that such failure to provide prompt notice actually and materially
prejudiced its rights. The Indemnified Party shall provide to the Indemnifying
Party, as





--------------------------------------------------------------------------------





promptly as practicable after the delivery of such notice, all information and
documentation reasonably requested by the Indemnifying Party to support and
verify the claim asserted.
f.    Defense and Counsel. At its sole cost and expense, the Indemnifying Party
may employ counsel chosen by the Indemnifying Party, provided that such counsel
shall be reasonably acceptable to the Indemnified Party. The Indemnified Party
shall have the right, at its own expense, to employ counsel separate from
counsel employed by the Indemnifying Party in any such action and to participate
therein; provided, however, that the Indemnifying Party shall be responsible for
reasonable attorneys’ fees and legal expenses related to the separate counsel
retained by the Indemnified Party if the Indemnified Party reasonably concludes
that the ability of the Indemnified Party to prevail in the defense of any claim
is or will be materially improved if separate counsel represents the Indemnified
Party or if separate counsel is appropriate because of legal ethics
considerations. An Indemnifying Party shall not be liable for the settlement of
any claim entered into without its prior written consent, which consent shall
not be unreasonably withheld or delayed. The Indemnifying Party shall not agree
to a settlement of any claim that provides for any relief other than the payment
of monetary damages by the Indemnifying Party without the applicable Indemnified
Party’s prior written consent, which shall not be unreasonably delayed or
withheld; provided that an Indemnified Party’s withholding of or delaying
consent shall not be deemed unreasonable if the proposed settlement arrangement
allocates liability or financial obligations directly to the Indemnified Party.
If the Indemnifying Party chooses to so defend, all parties hereto shall
cooperate in the defense thereof and shall furnish such records, information and
testimony, and shall attend such conferences, discovery proceedings, hearings,
trials and appeals as reasonably may be request in connection therewith, all at
the Indemnifying Party’s sole cost and expense.
g.    Joint Defense Agreement. The parties agree that, if both parties are named
as defendants in the same lawsuit, arbitration or other proceeding arising out
of or related to this Agreement, the CAB Program and/or the Loan Program, the
parties may enter into a joint defense agreement reasonably acceptable to the
parties; provided, however, that any such joint defense agreement shall not
preclude any party from asserting any counterclaims, cross-actions or
third-party claims to which it may be entitled to assert.
h.    Survival. This Section 17 shall survive and shall continue to be binding
on the parties notwithstanding any termination, cancellation or expiration of
this Agreement.
i.    Each party expressly agrees, warrants and represents that it has read the
terms of this Section 17, understands same and that the terms of this Section 17
are clear and conspicuous.
18.    Expenses. Except as expressly provided to the contrary in this Agreement,
each party shall be responsible for all expenses incurred by it in the
performance of its obligations under this Agreement, including any expenses
incurred by it in performing its respective duties set forth in Section 3 or
Section 4 above, as the case may be.
19.    Scope of Relationship. The parties agree that the relationship
established by this Agreement is non-exclusive. Without limiting the foregoing
and subject to the provisions of Section 14 and Section 20 of this Agreement,
each party hereto is expressly permitted, without the need for obtaining any
further consent or approval from the other party hereto, to market, offer, sell,
arrange, underwrite and/or provide other products and services, including,
without limitation, any other loan products and services and specifically
including, without limitation, any loan products and services similar in scope
and nature to the Loans and the related services contemplated by the Program
Guidelines, through any of their respective distribution





--------------------------------------------------------------------------------





channels and the distribution channels of their respective Third Party Service
Providers, including, without limitation, any of such distribution channels
through which Loans are offered pursuant to this Agreement.
20.    Confidentiality; Red Flag and Other Obligations.
a.    Confidentiality. In performing their obligations pursuant to this
Agreement, each party may have access to and receive disclosure of certain
confidential information about the other party or parties, including, without
limitation, the names and addresses of a party’s customers or members, marketing
plans and objectives, research and test results, and other information which is
confidential and the property of the party disclosing the information
("Confidential Information"). The parties agree that the term Confidential
Information shall include this Agreement, the Program Guidelines, and the
Program Materials, as the same may be amended and modified from time to time.
Confidential Information of a party hereto shall not include information in the
public domain or that is independently developed by the other party hereto.
Lender and CAB agree that Confidential Information shall be used by each party
solely in the performance of its obligations under this Agreement. Each party
shall receive Confidential Information in confidence and shall not disclose
Confidential Information to any third party, except as may be permitted
hereunder or under the Program Documents, or as may be necessary to perform its
obligations hereunder, or as may be otherwise agreed in writing by the party
furnishing the information, or as required by the Rules or any Regulatory
Authority. In the event that either party (the "Restricted Party") is requested
or required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, such party will provide the other party with
prompt notice of such request(s) so that the other party may seek an appropriate
protective order or other appropriate remedy and/or waive the Restricted Party’s
compliance with the provisions of this Agreement. In the event that the other
party does not seek such a protective order or other remedy, or such protective
order or other remedy is not obtained, or the other party grants a waiver
hereunder, the Restricted Party may furnish that portion (and only that portion)
of the Confidential Information which the Restricted Party is legally compelled
to disclose and will exercise such efforts to obtain reasonable assurance that
confidential treatment will be accorded any Confidential Information so
furnished as a Restricted Party would reasonably exercise in assuring the
confidentiality of any of its own confidential information. Notwithstanding
anything herein to the contrary, and except as provided in Section 19 above,
nothing herein shall prohibit either party hereto from entering into agreements
with any other party that include program guidelines and program materials that
may or may not be the same as, or substantially similar to, the Program
Guidelines and Program Materials. Upon request or upon any expiration or
termination of this Agreement, each party hereto shall return to the other party
or destroy (as the latter may instruct) all of the latter’s Confidential
Information in the former’s possession which is in any written or other recorded
form, including data stored in any computer medium; provided, however, that each
party may retain the Confidential Information of the other party (but subject to
the requirements of this Section 20) to the extent that such party needs access
to such information to continue to perform any of its obligations hereunder or
to arrange or service Loans or otherwise perform obligations owed by each party
to the other party. Notwithstanding the foregoing, to the extent there are any
inconsistencies between this Section 20 and Section 14 above, the provisions of
Section 14 above shall control.
b.    Red Flag and Other Obligations. Lender and CAB shall comply with their
respective obligations under the Red Flag Rules and the Money Laundering and
Anti-Terrorism Rules.
21.    Regulatory Examinations and Audits. Each party agrees to submit to any
examination which may be required by any Regulatory Authority with audit and
examination authority over the other party, to the fullest extent that such
Regulatory Authority may require and to the fullest extent provided by law. Each
party (either directly or by the use of accountants or other agents or
representatives) may audit, inspect, and review the other party’s files,
records, and books with respect to the Loans, compliance with the CAB Program





--------------------------------------------------------------------------------





and/or the Loan Program and its business operations. Each party agrees to submit
such information as the other party may from time to time reasonably request in
order to ascertain the submitting party’s compliance with the requirements of
this Agreement and compliance with the CAB Program and/or the Loan Program. Each
party agrees to submit to operational audits and audits of such party’s
electronic data processing functions, as the other party may reasonably request
from time to time. The auditing party will promptly submit the results of such
audits to the audited party. Any such audit shall be performed at the auditing
party’s sole cost and expense. The parties acknowledge and agree that, as and to
the extent provided by law, Lender shall be responsible to Borrowers,
prospective Borrowers, and Regulatory Authorities having jurisdiction over
Lender, the CAB Program and/or the Loan Program for compliance with the Rules as
they may apply to the Loans and the Program Materials, but subject to the full
performance by CAB of its obligations hereunder and the accuracy of CAB’s
warranties and representations set forth herein concerning compliance with the
Rules. CAB acknowledges that in discharging its compliance obligations under the
Rules Lender shall rely on the full performance by CAB of its duties and
obligations hereunder and the accuracy of CAB’s warranties and representations
set forth herein.
22.    Relationship of Parties; No Authority to Bind. Lender and CAB agree that
(a) Lender and CAB are independent contractors to each other in performing their
respective obligations hereunder, (b) Lender shall not hold any ownership in CAB
or possess a leasehold interest in CAB’s offices or any personal property
located therein, except that Lender shall be the exclusive owner of all Loan
Documents (as defined below), (c) no Lender employees shall work in the CAB
offices (except for Lender auditors who may examine CAB’s practices from time to
time for compliance with the Program Guidelines), and (d) other than as may be
necessary to generally effectuate CAB’s performance of its duties under this
Agreement, Lender shall exercise no authority or control over CAB’s employees or
methods of operation. Nothing in this Agreement or in the working relationship
established and developed hereunder shall be deemed or is intended to be deemed,
nor shall it cause, Lender and CAB to be treated as partners, joint venturers,
joint associates for profit or otherwise be deemed to create a relationship of
agent and principal, and in no event shall CAB be deemed or be entitled or
permitted to act as an agent of Lender. Neither party shall have any authority
to bind the other party to any agreement. Except as expressly set forth in this
Agreement to the contrary, no actions or failure to act on the part of either
party hereto shall be construed to imply the existence of any authority not
expressly granted herein. CAB is not authorized to, and shall not make or amend
any contract, incur any debt or liability, or extend any credit or enter into
any obligation on behalf of Lender; modify or amend any document evidencing a
Loan (a "Loan Document"), extend the time for making any payment which may
become due under any Loan; or waive any of Lender’s rights or privileges under
any agreement made by Lender. CAB understands and agrees that CAB’s name shall
not appear on any Loan Document as the maker of a Loan. CAB further understands
and agrees that CAB shall not have any participation in the credit decision to
make or provide a Loan, a Loan renewal or a Loan refinance or any participation
in any act pertaining to the funding of a Loan, a Loan renewal or a Loan
refinance. Credit and funding decisions at all times shall be made by Lender, in
its sole and absolute discretion. CAB shall refer to Lender any inquiries
concerning the accuracy, interpretation, or legal effect of any Loan Document.
CAB shall not negotiate the terms of any Loan Document on behalf of Lender.
Lender shall be deemed to have received and reviewed the Loan Documents and
supporting materials only after the Loan Documents and materials have been
previously received at Lender’s offices or, if designated by Lender, by
Processor. CAB shall not represent to anyone that CAB has the authority or power
to do any of the foregoing and shall make no representations concerning Lender’s
transactions except as expressly authorized in writing. In each and every
instance, the acts that this Agreement authorizes CAB to perform for or on
Lender’s behalf shall solely constitute CAB a special limited agent of Lender to
perform the duties and services set forth herein. In no event may CAB act as
Lender’s general agent or represent to others that it may act as Lender’s
general agent. In the event that either party reasonably determines that any
provision of this Agreement requires an act that applicable Rules disallow in
order for CAB and Lender to operate lawfully as an independent credit services





--------------------------------------------------------------------------------





organization and lender, respectively, or otherwise causes a material risk of
violating applicable Rules, then the parties shall promptly and in good faith
attempt to agree to a modification so as to reduce or eliminate such risk of not
conforming to applicable Rules. Lender shall not have any authority or control
over any of the property interests or employees of CAB, nor shall Lender have
any authority or control over any of the property interests or employees of
those affiliates of CAB that own and operate stores at which or other portals
through which potential Borrowers are offered the opportunity to complete and
submit applications for Loans. CAB has and at all times shall retain the full
authority to determine which potential Borrowers are offered the opportunity to
complete and submit applications for Loans. As used herein, the term "Loan
Document" shall not include any agreements that CAB or any affiliate of CAB may
enter into directly with any party that governs the agreement of CAB or an
affiliate of CAB to attempt to arrange a Loan on behalf of any Borrower or any
party who applies for, but is denied, a Loan.
23.    Governing Law; Arbitration; Consent to Jurisdiction.
a.    Governing Law and Jurisdiction. This Agreement shall be construed and
performed in accordance with the laws of the State of Texas, without reference
to Texas choice of law or conflicts of law. All Parties agree that any
arbitration or litigation related to this Agreement or any dispute between the
Parties will be conducted in Tarrant County, Texas, unless the Parties mutually
agree on another location. Each Party consents to subject matter jurisdiction,
personal jurisdiction and venue in Tarrant County, Texas.


b.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules, and any temporary or final judgment or award
rendered by the arbitrator(s) may be entered in any state or federal court in
Tarrant County, Texas. All Parties expressly waive their right to a jury trial
for any such claim.


c.    Injunctive and Other Relief. This agreement to arbitrate includes claims
for injunctive relief, and the Parties agree that the AAA has the jurisdiction
and authority to grant temporary or preliminary injunctive relief pursuant to
Rule 38 of the AAA Commercial Arbitration Rules. The Parties agree that the
arbitrator(s) shall not have the power to award punitive or exemplary damages
for any claim or controversy.


d.    Fees and Expenses. The Parties agree that the AAA Commercial Arbitration
Rules govern the award of attorney fees and expenses, and hereby expressly
permit the AAA arbitrator or panel to award reasonable and necessary attorney
fees and expenses in their discretion to the prevailing party in their
discretion.


e.    Confidentiality. At the request of either Party, the arbitration
proceedings and any award or judgment will be conducted in the utmost
confidentiality; in such case all documents, testimony and records shall be
received, heard and maintained by the arbitrator or panel in confidence,
available for inspection only by the parties and their respective attorneys and
experts, who agree to maintain such information in confidence.


f.    Joinder. Where applicable, all disputes hereunder shall be joined in or
consolidated with the related proceeding(s), if any, among Lender, CAB and any
affiliated entities.


24.    Severability. If any provision of this Agreement is held to be improper,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such improper, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and





--------------------------------------------------------------------------------





effect and shall not be affected by the improper, invalid or unenforceable
provision or by its severance herefrom. Furthermore, in lieu of such improper,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in its terms to such improper, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.
25.    Successors and Third Parties. This Agreement and the rights and
obligations hereunder shall bind and inure to the benefit of the parties hereto
and their successors and assigns. Except as expressly provided herein with
respect to Third Party Service Providers, the obligations, rights and benefits
hereunder are specific to the parties hereto and shall not be delegated or
assigned without the prior written consent of the other party, which shall not
be unreasonably withheld. As a condition to an assignment of any obligations,
rights or benefits hereunder, the assignee of such obligations, rights and
benefits must agree to be bound by the terms of this Agreement pursuant to an
assignment document executed by such assignee, in form and substance reasonably
satisfactory to both Lender and CAB. Nothing in this Agreement is intended to
create or grant any right, privilege, or other benefit to or for any person or
entity other than the parties hereto. Notwithstanding anything in this Agreement
to the contrary, the parties acknowledge that Lender can freely assign its
rights in and with respect to the Loans (including, without limitation, its
rights under Section 5 hereof) without CAB's prior written consent, provided
that the assignee satisfies the conditions set forth in this Section 25.
26.    Notices. All notices, requests, and approvals required or permitted by
this Agreement shall be in writing and addressed/directed to the other party at
the address/facsimile number below or at such other address of which the
notifying party hereafter receives notice in conformity with this Section 27.
All such notices, requests, and approvals shall be deemed given upon the earlier
of facsimile transmission or actual receipt thereof:
To Lender:
Redpoint Capital Asset Funding, LLC

8214 Westchester Drive, Suite 910
Dallas, Texas 75225
Attention: CEO
    


To CAB:
RISE Credit Service of Texas, LLC

4150 International Plaza, Suite 300
Fort Worth, TX 76109
Attention: VP, Product
Copy to: Chief Counsel
27.    Proprietary Rights. No right, title or interest in, to or under any
Proprietary Rights of any party are created or assigned or otherwise transferred
to the other party pursuant to this Agreement. Nothing in this Agreement
constitutes a work for hire agreement, and nothing in this Agreement constitutes
an agreement by a party to assign or otherwise convey title to any Proprietary
Rights to the other party. Each party will retain full ownership of and title to
all equipment, materials, hardware, software, inventions, innovations and other
tangible and intangible property provided by or developed by such Party in
connection with this Agreement.
28.    Waiver. Neither party hereto shall be deemed to have waived any of its
rights, powers or remedies hereunder except in an express writing signed by an
authorized agent or representative of the party to be charged with such waiver.





--------------------------------------------------------------------------------





29.    Counterparts. This Agreement may be executed and delivered by the parties
hereto in any number of counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument. In
proving this Agreement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Delivery of a signature hereto by
facsimile transmission or by e-mail transmission of a document in the form of an
Adobe portable digital file (PDF) shall be as effective as delivery of a
manually executed counterpart hereof, and any such facsimile or PDF signature
shall be treated as an original signature to this Agreement.
30.    Specific Performance. Certain rights which are subject to this Agreement
are unique and are of such a nature as to be inherently difficult or impossible
to value monetarily. In the event of a breach of this Agreement by either party
hereto, an action at law for damages or other remedies at law would be
inadequate to protect the unique rights and interests of the parties.
Accordingly, the parties may seek to enforce the terms of this Agreement, and
the terms of this Agreement shall be enforceable, in a court of competent
jurisdiction by a decree of specific performance or injunction, subject to the
arbitration provisions of Section 23(b). Such remedies shall, however, be
cumulative and not be exclusive and shall be in addition to any other remedy
which the parties may have.
31.    Further Assurances. From time to time, the parties will execute and
deliver to the other such additional documents and will provide such additional
information as either may reasonably require carrying out the terms of this
Agreement.
32.    Amendments and Modifications; Entire Agreement. This Agreement may be
amended or modified only by a writing signed by duly authorized representatives
of each party and dated subsequent to the date hereof. This Agreement, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement of the parties and shall supersede and merge all prior communications,
representations, or agreements, either oral or written, between the parties
hereto and thereto with respect to the subject matter hereof and thereof, except
where survival of prior written agreements is expressly provided for herein or
therein.
33.    Headings. The headings contained in this Agreement are included for
convenience only and shall not form any part of this Agreement.


[Signature Page Follows.]





--------------------------------------------------------------------------------







In witness whereof, this Agreement is executed by the parties’ authorized
officers and representatives and shall be effective as of the date first above
written.


LENDER:
CAB:
Redpoint Capital Asset Funding, LLC
RISE CREDIT SERVICE OF TEXAS, LLC
 
 
By: /s/ Andy Thomas
By: /s/ Chris Lutes
Its: Managing Director
Its: CFO




